EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0110712, filed on September 17, 2018.

Response to Arguments

3.	Applicant’s arguments, see P. 6-8, filed 11/30/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

4.	Claims 1-8, 10, and 17-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

HSU (US PGPub./Pat. 20170351352) teaches an ultra-fine copper mesh for a display and a touch panel, comprising a transparent substrate, having an upper surface and a lower surface with respect to the upper surface; and a first copper electrode layer comprising a first pure copper deposited film, having a top surface and a bottom surface with respect to the top surface, wherein the bottom surface of the first pure copper deposited film is disposed on the upper surface of the transparent substrate; and a first antireflective conductive film, disposed on the top surface of the first pure copper deposited film, the first antireflective conductive film comprises a cuprous oxide (Cu.sub.2O). After the first antireflective conductive film is subjected to an exposure developing process, the first copper deposited film layer of the first copper electrode layer and the first antireflective conductive film are simultaneously subjected to an over-etching process on the transparent substrate to form together at least one mesh pattern.

Schwartz et al. (US PGPub./Pat. 20170179364) teach systems and methods for a self-monitoring conducting system that can respond to temperature, strain, and/or radiation changes via the use of optical fibers. The self-monitoring conducting system comprises a conducting component integrated with one or more optical fibers. The temperature, strain, and/or radiation changes can be sensed or detected via optical interrogation of the one or more optical fibers.



“…each of the first conductive oxide layer and the second conductive oxide layer is a single copper-calcium oxide (Cu-Ca-0) layer; the copper-containing metal layer is a copper-calcium (Cu-Ca) layer; and the copper-containing metal layer is directly formed on the first conductive oxide layer, and the second conductive oxide layer is directly formed on the copper-containing metal layer.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628